FREDERICK A. PATMON, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentPatmon v. CommissionerDocket No. 34390-84United States Tax CourtT.C. Memo 1989-487; 1989 Tax Ct. Memo LEXIS 490; 58 T.C.M. (CCH) 84; T.C.M. (RIA) 89487; September 6, 1989Hallison H. Young, for the petitioner. Timothy S. Murphy, for the respondent.  DINANMEMORANDUM OPINION DINAN, Special Trial Judge: This case was assigned pursuant to the provisions of section 7443A(b) of the Internal Revenue Code of 1986 and Rules 180, 181 and 182. 1 For convenience, the findings of fact and conclusions of law have been combined in this opinion.  By statutory notice*491  of deficiency dated July 5, 1984, respondent determined a deficiency in, and additions to, petitioner's Federal income tax as follows: Additions to TaxYearDeficiencySection 6653(a)Section 6651(a)(1)1979$ 6,318.00$ 315.90$ 1,579.50By Order dated July 14, 1987, we limited the issues to be tried to whether petitioner is entitled to a Schedule C loss deduction with respect to master recordings. At the trial of this case, we modified our Order of July 14, 1987, to include as an issue for decision whether petitioner is entitled to investment tax credits in 1979. When he filed his petition in this case, petitioner resided in Detroit, Michigan. Petitioner contends that he is entitled to depreciation deductions pursuant to section 167 with respect to master recordings and to investment tax credits with respect to master recordings.  This case was called for trial in Detroit, Michigan, on December 10, 1987.  Although petitioner was present at trial, he did not testify. The burden of proof in this case is upon petitioner.  Welch v. Helvering, 290 U.S. 111">290 U.S. 111 (1933); Rule 142(a). Petitioner has completely failed to submit*492  any evidence to carry his burden in this case.  Despite the Court's repeated admonitions to petitioner that he proceed to address the merits of his case, he declined to do so.  We, therefore, find for respondent on the depreciation and investment tax credits issues.  Because of our earlier orders limiting the issues, Decision will be entered under Rule 155.  Footnotes1. All section references are to the Internal Revenue Code of 1954, as amended and in effect for the year in issue.  All Rule references are to the Tax Court Rules of Practice and Procedure.↩